Citation Nr: 0713200	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-08 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for testicular mass as 
a result of exposure to herbicides.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 until 
November 1970, including a tour of duty in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the evidence demonstrates that testicular 
mass was not present during service and is not related to 
active service, presumptively or otherwise.


CONCLUSION OF LAW

Testicular mass was not incurred in or aggravated by active 
service on either a direct or presumptive basis.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to 
compensation.).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran contends that he developed a testicular mass as a 
result of exposure to the herbicide Agent Orange during his 
service in Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313.  The 
veteran served in the Republic of Vietnam during the 
presumptive period, and therefore, it is presumed that he was 
exposed to Agent Orange during his active military service.

The law provides that, for veterans who served during the 
aforementioned period, service connection may be presumed for 
certain diseases enumerated by statute and regulations that 
become manifest within a particular period, if any such 
period is prescribed.  However, VA has determined that there 
is no positive association between exposure to herbicides and 
any condition for which the VA has not specifically 
determined that a presumption of service connection is 
warranted.  However, the United States Court of Appeals for 
the Federal Circuit has held that a claimant is not precluded 
from establishing service connection for a disease claimed to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).

Initially, the Board notes that the veteran's testicular mass 
is not statutorily recognized as one of the diseases 
attributable to Agent Orange exposure.  See 38 C.F.R. § 
3.309(e).  Thus, the nexus requirement may not be satisfied 
by the statutory presumption associated with Agent Orange, 
and therefore, independent medical evidence is needed.  See 
38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).  Since causative 
factors of a disease amount to a medical question, only a 
physician's opinion would be competent evidence.  Gowen v. 
Derwinski, 3 Vet. App. 286, 288 (1992).  A claimant's 
statements as to nexus are entitled to no probative weight.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

A review of the record indicates that there is no medical 
opinion, which specifically links the veteran's development 
of a testicular mass with his presumed exposure to 
herbicides, including Agent Orange.  

The service medical records, including the Separation 
Examination, are negative for a diagnosis of any testicular 
mass, and there is no evidence of a link between the current 
testicular mass and military service.  Without any competent 
or objective evidence that the veteran's testicular mass is 
manifested in service, and with no competent evidence of a 
nexus between such disorder and the veteran's military 
service, including herbicide exposure, service connection is 
not warranted on either a direct or presumptive basis.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Sept. 2002, Nov. 2002).  In a March 2006 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, VA fulfilled its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.
ORDER

Entitlement to service connection for testicular mass as a 
result of exposure to herbicides is denied.

REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran has been diagnosed with PTSD.  Records on file 
reflect that he served in Vietnam from November 1969 to 
November 1970 with HHC 864th EngrBn.  He asserts that he was 
sent to Vietnam without the appropriate training and 
direction.  He has also stated that he saw his comrades 
killed and was involved in a fire fight.  The veteran should 
be asked to provide a specific statement regarding his 
stressors including dates, and after receiving such response 
from the veteran, the RO should contact the United States 
Joint Services Records Research Center (JSRRC) and attempt to 
verify the claimed stressors.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  Contact the veteran and ask him to provide a 
specific statement regarding all stressors he 
believed were associated with PTSD.  Dates and 
circumstances should be set forth with as much 
detail as possible.  

2.  Thereafter, the JSRRC should be contacted in an 
attempt to verify all claimed stressors.  A copy of 
the veteran's personnel records should be forwarded 
along with the request.  If feasible, a unit 
history should be obtained for the veteran's unit 
while he served in Vietnam.  Upon receipt of a 
response from JSRRC, the RO should determine 
whether the received materials corroborate a 
claimed in-service stressor or stressors.

3.  If, and only if, a stressor is verified, the 
veteran should be scheduled for a VA psychiatric 
examination.  The claim's folder should be provided 
to and reviewed by the examiner.  The examiner 
should address whether the veteran suffers from 
PTSD and whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that PTSD is 
related to a verified stressor.

4.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


